               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 AARON JOSEPH BROTT,

                      Plaintiff,                  CV-20-125-GF-BMM-JTJ
        vs.

 DETECTIVE BAMBENEK, et al.,                                   ORDER
                      Defendants.




      Plaintiff Aaron Joseph Brott (“Brott”) filed a Complaint pursuant to 42 U.S.C.

§ 1983 alleging Defendants violated his rights by arresting him in violation of his

Fourth and Eight Amendments. Doc. 1. Brott also filed a Motion for Leave to

Proceed in forma pauperis. Docs. 3 & 5. The Court referred these motions to United

States Magistrate Judge John Johnston. Judge Johnston issued a Findings and

Recommendations. Doc. 6. Judge Johnston granted Brott’s Motion to Proceed in

forma pauperis. Doc. 6 at 11. Judge Johnston recommended that the Court dismiss

without prejudice Brott’s Complaint. Id. at 12.

      The Court conducts de novo review of the portions of a magistrate judge’s

findings and recommendations to which a party properly objects.          28 U.S.C.

§ 636(b)(1). A party makes a proper objection by “identifying the parts of the

                                         1
magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the Court is able to identify the issues

and the reasons supporting a contrary result.” Montana Shooting Sports Ass’n v.

Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010). The Court will review

for clear error the portions of a magistrate judge’s findings and recommendations to

which a party’s objections constitute only perfunctory responses argued in an

attempt to rehash the same arguments set forth in the original response. Rosling v.

Kirkegard, 2014 WL 693315, at *3 (D. Mont. Feb. 21, 2014). Clear error exists if

the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syraz, 235 F.3d 422, 427 (9th Cir. 2000).

      The parties did not file any objections to Judge Johnston’s Findings and

Recommendations. The Court will review, therefore, Judge Johnston’s Findings and

Recommendations (Doc. 6) for clear error. See Rosling, 2014 WL 693315, at *3.

      Judge Johnston correctly determined that The Cascade County Detention

Center is a building, not an entity subject to liability under § 1983. Judge Johnston

likewise correctly determined that Brott cannot establish entity liability under § 1983

against the Cascade County Sheriff’s Office. Doc. 6 at 7 (citing Ellins v. City of

Sierra Madre, 710 F.3d 1049, 1066 (9th Cir. 2013)).

      Brott is a pretrial state detainee. Judge Johnston correctly determined that the

strong policy against federal intervention in state judicial processes, under the
                                        2
Younger doctrine, combats allowing Brott’s Complaint to proceed against the

individual Defendants. Doc. 6 at 8. Brott maintains the opportunity to pursue these

claims during the course of his state criminal proceedings. Brott also maintains the

opportunity to pursue these claims at a later date if the claims are not resolved during

the course of his state criminal proceedings. Id. at 11.

                                       ORDER

      IT IS ORDERED that Judge Johnston’s findings and recommendations

      (Doc. 6) is adopted in full.

      IT IS FURTHER ORDERED that:

      1) Plaintiff’s Complaint (Doc. 1) is DISMISSED.

      2) The Clerk of Court shall close this matter and enter judgment pursuant to

      Fed. R. Civ. P. 58.

      3) The Clerk of Court shall have the docket reflect that the Court certifies

      pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

      that any appeal of this decision would not be taken in good faith.

      DATED this 21st day of June, 2021.




                                           3
